Title: To James Madison from Peder Blicherolsen, 20 December 1802 (Abstract)
From: Blicherolsen, Peder
To: Madison, James


20 December 1802, Washington. Presents his respects and encloses a power [not found] as Danish vice-consul for Virginia for Francis Taylor, for which he requests an exequatur.
 

   
   RC (DNA: RG 59, NFL, Denmark, vol. 1). 1 p. The appointee was probably JM’s relative Francis Stubbs Taylor (CVSPWilliam P. Palmer et al., eds., Calendar of Virginia State Papers and Other Manuscripts (11 vols.; Richmond, 1875–93)., 9:369; PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:47 n. 3).


